Citation Nr: 1624324	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition and/or mental illness.  

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 19 to July 11, 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for a nervous condition.  

The record reflects that the Veteran has been diagnosed with various psychiatric conditions, including depressive disorder and a mood disorder.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran requested a hearing before the Board, but failed to report to a videoconference hearing scheduled in March 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In April 1986, the RO denied service connection for a nervous condition.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the April 1986 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening the claim for service connection for an acquired psychiatric disorder, the claim to reopen is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

New and Material Evidence 

The Veteran first applied for service connection for a nervous condition in July 1985.  His claim was disallowed by rating action in April 1986 because the available records did not show that he received treatment for a nervous condition during service, nor was it recorded in the separation examination.  The Veteran did not appeal the determination and it became final.

In October 2008, the Veteran requested to reopen the claim for service connection for an acquired psychiatric disorder (claimed as mental illness).  In a May 2009 rating decision, the RO found that no new and material evidence had been received to reopen the claim.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the claim was previously denied because the claims file did not contain evidence of in-service treatment or diagnosis of a psychiatric disorder.  Since then, evidence has been received from the Veteran's case manager at a private health care facility, which indicates that the Veteran has depressive symptoms that were present following discharge from the military.  Treatment records from the same facility also indicate that the Veteran reported being depressed off and on since his mid-twenties, and that he was separated from the Marines due to a "mental breakdown."  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran and his representative contend that the Veteran may have had a mental disorder prior to joining the military, which was aggravated by his experiences in boot camp and led to his "mental breakdown."  See the May 2016 informal hearing presentation.

Treatment records from a private treatment facility indicate that the Veteran was diagnosed with a mood disorder in April 2009 and with depressive disorder in August 2010.  As such, the Board finds that a remand for a mental health examination is necessary to determine the nature and etiology of any current psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s).  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated studies, tests, and evaluations deemed necessary should be performed.  

For any diagnosed acquired psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed, including consideration and discussion of previous diagnoses.

2.  Readjudicate the issue.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


